                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


KESSELEE KANDA,

                       Petitioner,

       v.                                          Civil Action No. 15-1204-LPS

DANA METZGER, Warden, and
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                       Respondents. 1



                               MEMORANDUM OPINION


Kesselee Kanda. Pro se Petitioner.

Gregory E. Smith, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




March 25, 2019
Wilmington, Delaware


1
Warden Dana Metzger replaced former Warden David Pierce, an original party to the case. See Fed.
R. Civ. P. 2S(d).
s~~D~~c~
I.      INTRODUCTION

        Presently pending before the Court is Petitioner Kesselee Kanda's ("Petitioner")

Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 ("Petition"). (D.I. 1) The

State filed an Answer in opposition. (D.I. 7) For the reasons discussed, the Court will dismiss the

Petition.

II.     BACKGROUND

        In August 2011, a Delaware Superior Court jury found Petitioner guilty of eleven counts of

second degree burglary, eleven counts of second degree conspiracy, nine counts of theft, five counts

of criminal mischief, two counts of possession of a firearm with an obliterated serial number, and

one count of receiving a stolen firearm. See Kanda v. State, 54 A.3d 256 (Table), 2012 WL 4862590, at

*1 (Del. Oct. 12, 2012). Movant moved to dismiss two of the felony theft convictions, which the

Superior Court granted. (D.I. 7 at 3) The Superior Court sentenced Petitioner to a total of 143

years and 150 days at Level V incarceration, suspended after eleven and one-half years at Level V

incarceration, followed by decreasing levels of supervision. Id. The Delaware Supreme Court

affirmed Petitioner's convictions and sentence. See Kanda, 2012 WL 4862590, at *3.

        In November 2012, Petitioner filed a prose motion for post-conviction relief pursuant to

Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"), alleging ineffective assistance of

counsel. The Superior Court appointed conflict counsel ("post-conviction counsel") to represent

Petitioner during the Rule 61 proceeding. (D.I. 7 at 3) Post-conviction counsel moved to withdraw.

Id. On June 27, 2014, a Superior Court Commissioner filed a Report and Recommendation

recommending that the Rule 61 motion should be summarily dismissed and that post-conviction

counsel's motion to withdraw should be dismissed as moot. (D.I. 10-13 at 14) The Superior Court
adopted the Report and Recommendation on August 14, 2014, and denied the Rule 61 motion.

(D.I. 10-13 at 14-15) The Delaware Supreme Court affirmed that decision. See Kanda v. State, 108

A.3d 1225 (Table), 2015 WL 518830, at *3 (Del. Feb. 5, 2015).

III.     GOVERNING LEGAL PRINCIPLES

         A.   Exhaustion and Procedural Default

         Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

O'Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270,275 (1971). The

AEDPA states, in pertinent part:

                 An application for a writ of habeas corpus on behalf of a person in
                 custody pursuant to the judgment of a State court shall not be granted
                 unless it appears that -

                 (A) the applicant has exhausted the remedies available in the courts of
                 the State; or

                 (B)(D there is an absence of available State corrective process; or
                    (ii) circumstances exist that render such process ineffective to
                    protect the rights of the applicant.

28   u.s.c. § 2254(b)(1).
         The exhaustion requirement is based on principles of comity, requiring a petitioner to give

"state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State's established appellate review process." O'Sullivan, 526 U.S. at 844-45; see also

Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that the habeas claims were "fairly presented" to the state's highest court, either

on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to




                                                     2
consider the claims on their merits. Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v. Peoples, 489

U.S. 346,351 (1989).

        A petitioner's failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state's highest

court, but that court "clearly and expressly" refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255,260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To

demonstrate cause for a procedural default, a petitioner must show that "some objective factor

external to the defense impeded counsel's efforts to comply with the State's procedural rule."

Murrqy v. Carrier, 477 U.S. 478,488 (1986). To demonstrate actual prejudice, a petitioner must show

"that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions." Id. at 494.

        Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

Ca,penter, 529 U.S. 446,451 (2000); Wenger v. Frank, 266 F.3d 218,224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a "constitutional violation has probably resulted in

                                                     3
the conviction of one who is actually innocent." Murrqy, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623 (1998). In

order to establish actual innocence, the petitioner must present new reliable evidence - not

presented at trial - that demonstrates "it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt." House v. Bell, 547 U.S. 518, 537-38 (2006); see

also Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).

        B. Standard of Review

        If a state's highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 -C.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Tqylor, 529 U.S. 362,412 (2000); Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of§ 2254(d) applies even "when a state court's order is unaccompanied by

an opinion explaining the reasons relief has been denied." Harrington v. Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, "it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary." Id. at 99.




                                                    4
        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies both to explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing

standard in§ 2254(e)(1) applies to factual issues, whereas unreasonable application standard of

§ 2254(d)(2) applies to factual decisions).

IV.     DISCUSSION

        Petitioner timely filed the pending § 2254 Petition, asserting that defense counsel provided

ineffective assistance by: (1) failing to communicate and share discovery materials, and (2) failing to

file a motion to suppress.

        A. Claim One: Ineffective Assistance for
            Failing to Communicate Discovery Materials

        In Claim One, Petitioner contends defense counsel failed to supply him with discovery

materials that would have aided him in making an informed decision about proceeding to trial or

pleading guilty. Petitioner did not present this Claim to the Delaware Supreme Court on post-

conviction appeal, and any attempt by Petitioner to raise Claim One in a new Rule 61 motion would

be barred as untimely under Delaware Superior Court Criminal Rule 61(i)(1). See Folks v. Phelps, 2009

WL 498008, at *12 (D. Del. Feb. 26, 2009). Consequently, Claim One is deemed exhausted but

procedurally barred, and the Court cannot review its merits absent a showing of cause for the

default, and prejudice resulting therefrom, or upon a showing that a miscarriage of justice will occur

if the Claim is not reviewed.




                                                    5
       Petitioner does not assert, and the Court cannot discern, any reason for his failure to present

Claim One to the Delaware Supreme Court on post-conviction appeal. In the absence of cause, the

Court does not need to address the issue of prejudice. Additionally, the miscarriage of justice

exception does not excuse Petitioner's procedural default, because he has not provided any new

reliable evidence of his actual innocence. Accordingly, the Court will deny Claim One as

procedurally barred from habeas review.

        B. Claim Two: Ineffective Assistance for Failing to File Suppression Motion

       In Claim Two, Petitioner alleges that defense counsel failed to file a motion to suppress the

evidence found in his apartment on October 13, 2010 on the basis that the search was performed

without a warrant. Petitioner filed copies of two search warrants with his Petition: one warrant

dated October 12, 2010, with the address of the apartment scratched out and the description of his

co-defendant's car added in handwriting, and the other warrant dated October 14, 2010, with the

address of the apartment as the residence to be searched. (D.I. 1 at 16-24) Since the apartment

address was scratched out in the October 12, 2010 warrant, Petitioner appears to contend that

defense counsel should have filed a motion to suppress the evidence for being illegally seized from

the apartment on October 13, 2010. The Superior Court denied this argument as meritless during

Petitioner's Rule 61 proceeding, and the Delaware Supreme Court affirmed that decision. See Kanda,

201 S WL S18830, at *3. Consequently, Petitioner will only be entitled to relief if the Delaware

Supreme Court's decision was either contrary to, or an unreasonable application of, clearly

established federal law.

        The Supreme Court precedent governing ineffective assistance of counsel claims is the two-

pronged standard enunciated by Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See

Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner must demonstrate

                                                   6
that "counsel's representation fell below an objective standard of reasonableness," with

reasonableness being judged under professional norms prevailing at the time counsel rendered

assistance. Strickland, 466 U.S. at 688. Under the second Strickland prong, a petitioner must

demonstrate "there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Id at 694. A reasonable probability is a

"probability sufficient to undermine confidence in the outcome." Id. A court can choose to address

the prejudice prong before the deficient performance prong, and reject an ineffective assistance of

counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at

698.

        In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells v.

Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Doolry v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).

Although not insurmountable, the Strickland standard is highly demanding and leads to a "strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance." Strickland, 466 U.S. at 689.

        With respect to the first prong of the§ 2254(d)(1) inquiry, a "state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by

the Supreme Court." Elry v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Since the Delaware Superior

Court correctly identified the Strickland standard applicable to Claim One in this case, the Superior

Court's decision was not contrary to Strilkland. See Williams, 529 U.S. at 406 ("[A] run-of-the-mill




                                                     7
state-court decision applying the correct legal rule from [Supreme Court] cases to the facts of a

prisoner's case [does] not fit comfortably within§ 2254(d)(1)'s 'contrary to' clause").

        The Court must also determine if the Superior Court reasonably applied the Strickland

standard to the facts of Petitioner's case. When performing the second prong of the§ 2254(d)

inquiry, the Court must review the Superior Court's decision with respect to Petitioner's ineffective

assistance of counsel claim through a "doubly deferential" lens.2 See Richter, 562 U.S. at 105. The

relevant question when analyzing counsel's performance under the "doubly deferential lens" "is not

whether counsel's actions were reasonable, [but rather] whether there is any reasonable argument

that counsel satisfied Strick/ands deferential standard." Id. In tum, when assessing prejudice under

Strickland, the question is "whether it is reasonably likely the result would have been different" but

for counsel's performance, and the "likelihood of a different result must be substantial, not just

conceivable." Id. Finally, when viewing a state court's determination that a Strickland claim lacks

merit through the lens of§ 2254(d), federal habeas relief is precluded "so long as fairminded jurists

could disagree on the correctness of the state court's decision." Id. at 101.

        The Delaware Supreme Court made the following factual determinations in Petitioner's

post-conviction appeal:

                This Court previously rejected [on direct appeal] [Petitioner's] claim
                that the police searched the apartment he shared with his co-defendant
                on October 13, 2010 without a warrant. Contrary to [Petitioner's]
                contention that the police did not obtain a warrant until October 14,

2
As explained by the Richter Court,

        [t]he standards created by Strickland and§ 2254(d) are both "highly deferential," and
        when the two apply in tandem, review is doubly so. The Strickland standard is a
        general one, so the range of reasonable applications is substantial. Federal habeas
        courts must guard against the danger of equating unreasonableness under Strickland
        with unreasonableness under§ 2254(d).

562 U.S. at 105 (internal citations omitted).
                                                   8
                2010, the record reflects that the police obtained a search warrant for
                the apartment on October 12, 2010, searched the apartment, obtained
                another search warrant for the apartment on October 14, 2010, and
                searched the apartment again.

Kanda, 2015 WL518830, at *2-3. Petitioner has not provided, and the record does not contain, any

clear and convincing evidence rebutting the Delaware Supreme Court's determination that the

October 13, 2010 police search of Petitioner's apartment was conducted pursuant to the warrant

obtained on October 12, 2010. For instance, although Petitioner has provided a copy of a search

warrant dated October 12, 2010 with the residence address crossed out and the vehicle description

handwritten in above it, the State has provided a copy of a search warrant dated October 12, 2010

without the scratched-out apartment address and without the handwritten addition of the vehicle

description. (D.I. 10-12 at 1-4) The record also contains the trial transcript containing the arresting

officer's testimony that the October 13, 2010 search of the apartment was performed pursuant to

the October 12, 2010 search warrant. (D.I. 10-2 at 43) Based on the foregoing, the Court accepts as

correct the Delaware Supreme Court's finding that the October 13, 2010 police search of

Petitioner's apartment was conducted pursuant to a warrant.

        The Court further concludes that the Delaware Supreme Court did not unreasonably apply

Strickland when denying Claim Two. It is well-settled that an attorney does not perform deficiently

by failing to raise meritless arguments or objections. See United States v. Sanders, 165 F.3d 248,253

(3d Cir. 1999). Since the police obtained a warrant prior to their search of Petitioner's apartment on

October 13, 2010, defense counsel's failure to file a motion to suppress the evidence on the basis

that the October 13, 2010 search was performed without a warrant does not amount to ineffective

assistance. Therefore, the Court will deny Claim Two for failing to satisfy§ 2254(d).




                                                   9
V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a "substantial showing of the

denial of a constitutional right" by demonstrating "that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473,484 (2000).

        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

VI.     CONCLUSION

        For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.




                                                   10
